Exhibit 10.1

TAX MATTERS AGREEMENT

between

VF Corporation,

on behalf of itself

and the members

of the VF Group,

and

Kontoor Brands, Inc.,

on behalf of itself

and the members

of the Kontoor Brands Group

Dated as of May 22, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE  

Section 1.

  Definitions.      1  

Section 2.

  Sole Tax Sharing Agreement.      6  

Section 3.

  Allocation of Taxes.      6  

Section 4.

  Preparation and Filing of Tax Returns.      7  

Section 5.

  Apportionment of Earnings and Profits and Tax Attributes.      9  

Section 6.

  Utilization of Tax Attributes.      10  

Section 7.

  Deductions and Reporting for Certain Awards.      10  

Section 8.

  Tax Benefits.      11  

Section 9.

  Certain Representations and Covenants.      11  

Section 10.

  Tax Receivables Arrangements.      14  

Section 11.

  Indemnities.      14  

Section 12.

  Payments.      16  

Section 13.

  Guarantees      16  

Section 14.

  Communication and Cooperation      16  

Section 15.

  Audits and Contest      17  

Section 16.

  Notices      18  

Section 17.

  Costs and Expenses.      18  

Section 18.

  Effectiveness; Termination and Survival.      19  

Section 19.

  Specific Performance      19  

Section 20.

  Construction.      19  

Section 21.

  Entire Agreement; Amendments and Waivers.      20  

Section 22.

  Governing Law.      21  

Section 23.

  Jurisdiction.      21  

Section 24.

  Waiver of Jury Trial.      21  

Section 25.

  Dispute Resolution.      21  

Section 26.

  Counterparts; Effectiveness; Third-Party Beneficiaries.      21  

Section 27.

  Successors and Assigns.      22  

Section 28.

  Change in Tax Law.      22  

Section 29.

  Performance.      22  

 

i



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (the “Agreement”) is entered into as of May 22, 2019
between VF Corporation (“VF”), a Pennsylvania corporation, on behalf of itself
and the members of the VF Group and Kontoor Brands, Inc. (“Kontoor Brands”), a
North Carolina corporation, on behalf of itself and the members of the Kontoor
Brands Group.

W I T N E S S E T H:

WHEREAS, pursuant to the Tax laws of various jurisdictions, certain members of
the Kontoor Brands Group presently file certain Tax Returns on an affiliated,
consolidated, combined, unitary, fiscal unity or other group basis (including as
permitted by Section 1501 of the Code) with certain members of the VF Group;

WHEREAS, VF and Kontoor Brands have entered into a Separation and Distribution
Agreement, dated as of the date hereof (the “Separation Agreement”), pursuant to
which the Contribution, the Distribution and other related transactions will be
consummated;

WHEREAS, the Restructuring, together with the Contribution and the Distribution,
are intended to qualify for the Intended Tax Treatment; and

WHEREAS, VF and Kontoor Brands desire to set forth their agreement on the rights
and obligations of VF, Kontoor Brands and the members of the VF Group and the
Kontoor Brands Group respectively, with respect to (a) the administration and
allocation of federal, state, local and foreign Taxes incurred in Taxable
periods beginning prior to the Distribution Date, (b) Taxes resulting from the
Distribution and transactions effected in connection with the Distribution and
(c) various other Tax matters.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

Section 1. Definitions. (a) As used in this Agreement:

“Active Trade or Business” has the meaning ascribed to the Jeanswear Business in
the Separation Agreement.

“Affiliate” has the meaning set forth in the Separation Agreement.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” (or “Applicable Tax Law,” as the case may be) means, with
respect to any Person, any federal, state, county, municipal, local,
multinational or foreign statute, treaty, law, common law, ordinance, rule,
regulation, order, writ, injunction, judicial decision, decree, permit or other
legally binding requirement of any Governmental Authority applicable to such
Person or any of its respective properties, assets, officers, directors,
employees, consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person).

“Business Day” has the meaning set forth in the Separation Agreement.

“Closing of the Books Method” means the apportionment of items between portions
of a Taxable period based on a closing of the books and records on the close of
the Distribution Date (in the event that the Distribution Date is not the last
day of the Taxable period, as if the Distribution Date were the last day of the
Taxable period), subject to adjustment for items accrued on the Distribution
Date that are properly allocable to

 

1



--------------------------------------------------------------------------------

the Taxable period following the Distribution, as determined by VF in accordance
with Applicable Law; provided that Taxes not based upon or measured by net or
gross income or specific events shall be apportioned between the Pre- and
Post-Distribution Periods on a pro rata basis in accordance with the number of
days in each Taxable period.

“Code” has the meaning set forth in the Separation Agreement.

“Combined Group” means any group consisting of at least one member that filed or
was required to file (or will file or be required to file) a Tax Return on an
affiliated, consolidated, combined, unitary, fiscal unity or other group basis
(including as permitted by Section 1501 of the Code) that includes at least one
member of the VF Group and at least one member of the Kontoor Brands Group.

“Combined Tax Return” means a Tax Return filed in respect of federal, state,
local or foreign income Taxes for a Combined Group, or any other affiliated,
consolidated, combined, unitary, fiscal unity or other group basis (including as
permitted by Section 1501 of the Code) Tax Return of a Combined Group.

“Company” means VF or Kontoor Brands (or the appropriate member of each of their
respective Groups), as appropriate.

“Contribution” has the meaning set forth in the Separation Agreement.

“Distribution” has the meaning set forth in the Separation Agreement.

“Distribution Date” has the meaning set forth in the Separation Agreement.

“Distribution Documents” has the meaning set forth in the Separation Agreement.

“Distribution Taxes” means any Taxes incurred solely as a result of the failure
of the Intended Tax Treatment of the Restructuring, the Contribution or the
Distribution.

“Distribution Time” has the meaning set forth in the Separation Agreement.

“Equity Interests” means any stock or other securities treated as equity for Tax
purposes, options, warrants, rights, convertible debt, or any other instrument
or security that affords any Person the right, whether conditional or otherwise,
to acquire stock or to be paid an amount determined by reference to the value of
stock.

“Final Determination” means (i) with respect to federal income Taxes, (A) a
“determination” as defined in Section 1313(a) of the Code (including, for the
avoidance of doubt, an executed IRS Form 906) or (B) the execution of an IRS
Form 870-AD (or any successor form thereto), as a final resolution of Tax
liability for any Taxable period, except that a Form 870-AD (or successor form
thereto) that reserves the right of the taxpayer to file a claim for refund or
the right of the IRS to assert a further deficiency shall not constitute a Final
Determination with respect to the item or items so reserved; (ii) with respect
to Taxes other than federal income Taxes, any final determination of liability
in respect of a Tax that, under Applicable Tax Law, is not subject to further
appeal, review or modification through proceedings or otherwise; (iii) with
respect to any Tax, any final disposition by reason of the expiration of the
applicable statute of limitations (giving effect to any extension, waiver or
mitigation thereof); or (iv) with respect to any Tax, the payment of such Tax by
any member of the VF Group or any member of the Kontoor Brands Group, whichever
is responsible for payment of such Tax under Applicable Tax Law, with respect to
any item disallowed or adjusted by a Taxing Authority; provided, in the case of
this clause (iv), that the provisions of Section 15 hereof have been complied
with, or, if such section is inapplicable, that the Company responsible under
this Agreement for such Tax is notified by the Company paying such Tax that it
has determined that no action should be taken to recoup such disallowed item,
and the other Company agrees with such determination.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” has the meaning set forth in the Separation Agreement.

“Group” has the meaning set forth in the Separation Agreement.

“HDL Reorganization” means the contribution of the stock of H.D. Lee Company,
Inc. to Kontoor Brands followed by the conversion of H.D. Lee Company, Inc. to a
Delaware limited liability company.

“Indemnitee” means the party which is entitled to seek indemnification from
another party pursuant to the provisions of Section 11.

“Intended Tax Treatment” means the (A) qualification of (i) the HDL
Reorganization as a reorganization described in Section 368(a)(1)(F) of the
Code, (ii) the Wrangler Reorganization as a reorganization described in
Section 368(a)(1)(C) of the Code, (iii) the Contribution, other than the HDL
Reorganization and the Wrangler Reorganization, together with the Distribution,
as a reorganization described in Section 368(a)(1)(D) of the Code and of each of
VF and Kontoor Brands as a “party to the reorganization” within the meaning of
Section 368(b) of the Code and (iv) the Distribution, as such, as a distribution
of Kontoor Brands Common Stock to VF’s shareholders pursuant to Section 355 of
the Code and (B) the intended Tax consequences of the transactions described on
Schedule A as set forth therein.

“IRS” has the meaning set forth in the Separation Agreement.

“Jeanswear Business” has the meaning set forth in the Separation Agreement.

“Kontoor Brands Carried Item” shall mean any Tax Attribute of the Kontoor Brands
Group that may or must be carried from one Taxable period to another prior
Taxable period, or carried from one Taxable period to another subsequent Taxable
period, under the Code or other Applicable Tax Law.

“Kontoor Brands Common Stock” has the meaning set forth in the Separation
Agreement.

“Kontoor Brands Compensatory Equity Interests” means any options, stock
appreciation rights, restricted stock, stock units or other rights with respect
to the capital stock of Kontoor Brands that are granted on or prior to the
Distribution Time by any member of the Kontoor Brands Group in connection with
employee, independent contractor or director compensation or other employee
benefits.

“Kontoor Brands Disqualifying Action” means (a) any action (or the failure to
take any action) by any member of the Kontoor Brands Group after the
Distribution Time (including entering into any agreement, understanding or
arrangement or any negotiations with respect to any transaction or series of
transactions), (b) any event (or series of events) after the Distribution Time
involving the capital stock of Kontoor Brands or any assets of any member of the
Kontoor Brands Group or (c) any breach by any member of the Kontoor Brands Group
after the Distribution Time of any representation, warranty or covenant made by
them in this Agreement, that, in each case, would affect the Intended Tax
Treatment; provided, however, that the term “Kontoor Brands Disqualifying
Action” shall not include any action entered into pursuant to any Distribution
Document (other than this Agreement) or that is undertaken pursuant to the
Restructuring, the Contribution or the Distribution.

“Kontoor Brands Group” has the meaning set forth in the Separation Agreement.

“Kontoor Brands Separate Tax Return” means any Tax Return that is required to be
filed by, or with respect to, any member of the Kontoor Brands Group that is not
a Combined Tax Return.

“Person” has the meaning set forth in Section 7701(a)(1) of the Code.

 

3



--------------------------------------------------------------------------------

“Post-Distribution Period” means any Taxable period (or portion thereof)
beginning after the Distribution Date.

“Pre-Distribution Period” means any Taxable period (or portion thereof) ending
on or before the Distribution Date.

“Restructuring” has the meaning set forth in the Separation Agreement.

“Separation Agreement” has the meaning set forth in the recitals.

“Specified Event” means (i) any failure of the Intended Tax Treatment with
respect to (x) the Restructuring (including the HDL Reorganization, the Wrangler
Reorganization and the transactions described in Schedule A), (y) the
Contribution or (z) the Distribution or (ii) any event that results in (x) a
liability for Taxes with respect to a Pre-Distribution Period imposed on any
member of the VF Group and (y) a Tax Attribute with respect to any member of the
Kontoor Brands Group.

“Straddle Tax Returns” means (x) pro forma Tax returns of any member of the
Kontoor Brands Group in respect of federal income Taxes for the Combined Group
for the Taxable period ending on March 30, 2019 and the portion of the Taxable
period ending on the Distribution Date, (y) pro forma Tax returns of any member
of the Kontoor Brands Group in respect of state income Taxes for each Combined
Group for the Taxable period ending on March 30, 2019 and the portion of the
Taxable period ending on the Distribution Date and (z) Kontoor Brands Separate
Tax Returns filed in respect of state income Taxes for any Taxable period ending
on or before the Distribution Date.

“Tax” (and the correlative meaning, “Taxes,” “Taxing” and “Taxable”) means
(i) any tax, including any net income, gross income, gross receipts, recapture,
alternative or add-on minimum, sales, use, business and occupation, value-added,
trade, goods and services, ad valorem, franchise, profits, net wealth, license,
business royalty, withholding, payroll, employment, capital, excise, transfer,
recording, severance, stamp, occupation, premium, property, asset, real estate
acquisition, environmental, custom duty, impost, obligation, assessment, levy,
tariff or other tax, governmental fee or other like assessment or charge of any
kind whatsoever, together with any interest and any penalty, addition to tax or
additional amount imposed by a Taxing Authority; or (ii) any liability of any
member of the VF Group or the Kontoor Brands Group for the payment of any
amounts described in clause (i) as a result of any express or implied obligation
to indemnify any other Person.

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign tax credit, excess charitable contribution, unused
general business credit, alternative minimum tax credit or any other Tax Item
that could reduce a Tax liability.

“Tax Benefit” means any refund, credit, offset or other reduction in otherwise
required Tax payments.

“Tax Adviser” means Davis Polk & Wardwell LLP or Ernst & Young LLP (or both of
them), as applicable.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item that can increase or decrease Taxes paid or payable.

“Tax Opinions” shall mean the legal opinions delivered to VF by Tax Advisers
with respect to certain U.S. federal income Tax consequences of the
Restructuring, the Contribution and the Distribution.

“Tax Proceeding” means any Tax audit, dispute, examination, contest, litigation,
arbitration, action, suit, claim, cause of action, review, inquiry, assessment,
hearing, complaint, demand, investigation or proceeding (whether administrative,
judicial or contractual).

 

4



--------------------------------------------------------------------------------

“Tax-Related Losses” means, with respect to any Taxes imposed pursuant to any
settlement, determination, judgment or otherwise, (i) all accounting, legal and
other professional fees, and court costs incurred in connection with such Taxes,
as well as any other out-of-pocket costs incurred in connection with such Taxes
and (ii) all damages, costs, and expenses associated with stockholder litigation
or controversies and any amount paid by any member of the VF Group or any member
of the Kontoor Brands Group in respect of the liability of shareholders, whether
paid to shareholders or to the IRS or any other Taxing Authority, in each case,
resulting from the failure of the Intended Tax Treatment of the Restructuring,
the Contribution or the Distribution.

“Tax Representation Letters” means the representations provided by Kontoor
Brands and VF to Tax Advisers in connection with the rendering by Tax Advisers
of the Tax Opinions.

“Tax Return” means any Tax return, statement, report, form, election, bill,
certificate, claim or surrender (including estimated Tax returns and reports,
extension requests and forms, and information returns and reports), or statement
or other document or written information filed or required to be filed with any
Taxing Authority, including any amendment thereof, appendix, schedule or
attachment thereto.

“Taxing Authority” means any Governmental Authority (domestic or foreign),
including, without limitation, any state, municipality, political subdivision or
governmental agency, responsible for the imposition, assessment, administration,
collection, enforcement or determination of any Tax.

“Transfer Taxes” means all U.S. federal, state, local or foreign sales, use,
privilege, transfer, documentary, stamp, duties, real estate transfer,
controlling interest transfer, recording and similar Taxes and fees (including
any penalties, interest or additions thereto) imposed upon any member of the VF
Group or any member of the Kontoor Brands Group in connection with the
Restructuring, the Contribution or the Distribution.

“VF” has the meaning ascribed thereto in the preamble.

“VF Business” has the meaning set forth in the Separation Agreement.

“VF Compensatory Equity Interests” means any options, stock appreciation rights,
restricted stock, stock units or other rights with respect to VF stock that are
granted on or prior to the Distribution Date by any member of the VF Group in
connection with employee, independent contractor or director compensation or
other employee benefits (including, for the avoidance of doubt, options, stock
appreciation rights, restricted stock, restricted stock units, performance share
units or other rights issued in respect of any of the foregoing by reason of the
Distribution or any subsequent transaction).

“VF Group” has the meaning set forth in the Separation Agreement.

“VF Separate Tax Return” means any Tax Return that is required to be filed by,
or with respect to, a member of the VF Group that is not a Combined Tax Return.

“Wrangler Reorganization” means the contribution of the stock of Wrangler
Apparel Corp. to Kontoor Brands followed by the conversion of Wrangler Apparel
Corp. to a Delaware limited liability company.

 

5



--------------------------------------------------------------------------------

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Due Date

   Section 12(a)

Deduction Tax Benefit

   Section 7(b)

Indemnified Party

   Section 11(c)

Indemnifying Party

   Section 11(c)

Internal Tax-Free Transactions

   Schedule A

Internal Specified Transactions

   Schedule A

Kontoor Brands Subpart F Taxes

  

Section 3(b)(i)

Past Practices

   Section 4(g)(i)

Reimbursable Payment

   Section 7(b)

Reimbursement Adjustment

   Section 7(b)

Section 336(e) Election

   Section 10(a)

Section 9(b)(iv)(F) Acquisition Transaction

   Section 9(b)(iv)(G)

Tax Arbiter

   Section 25

Tax Benefit Recipient

   Section 8(c)

(c) All capitalized terms used but not defined herein shall have the same
meanings as in the Separation Agreement. Any term used in this Agreement which
is not defined in this Agreement or the Separation Agreement shall, to the
extent the context requires, have the meaning assigned to it in the Code or the
applicable Treasury Regulations thereunder (as interpreted in administrative
pronouncements and judicial decisions) or in comparable provisions of Applicable
Tax Law.

Section 2. Sole Tax Sharing Agreement. Any and all existing Tax sharing
agreements or arrangements, written or unwritten, between any member of the VF
Group, on the one hand, and any member of the Kontoor Brands Group, on the other
hand, if not previously terminated, shall be terminated as of the Distribution
Date without any further action by the parties thereto. Following the
Distribution, no member of the Kontoor Brands Group or the VF Group shall have
any further rights or liabilities thereunder, and, except for Section 6.08 of
the Separation Agreement, Section 5.01 of the Transition Services Agreement, and
Section 8.05 of the Employee Matters Agreement, this Agreement shall be the sole
Tax sharing agreement between the members of the Kontoor Brands Group on the one
hand, and the members of the VF Group, on the other hand.

Section 3. Allocation of Taxes.

(a) General Allocation Principles. Except as provided in Section 3(c), all Taxes
shall be allocated as follows:

(i) Allocation of Taxes for Combined Tax Returns. Except as provided in Section
3(b), VF shall be allocated all Taxes reported, or required to be reported, on
any Combined Tax Return that any member of the VF Group files or is required to
file under the Code or other Applicable Tax Law; provided, however, that to the
extent any such Combined Tax Return includes any Tax Item attributable to any
member of the Kontoor Brands Group in respect of any Post-Distribution Period,
Kontoor Brands shall be allocated all Taxes attributable to such Tax Items as
determined by VF in its reasonable discretion.

(ii) Allocation of Taxes for Separate Tax Returns.

(A) VF shall be allocated all Taxes reported, or required to be reported, on a
VF Separate Tax Return.

(B) Kontoor Brands shall be allocated all Taxes reported, or required to be
reported, on a Kontoor Brands Separate Tax Return.

(iii) Taxes Not Reported on Tax Returns.

(A) VF shall be allocated any Tax attributable to any member of the VF Group
that is not required to be reported on a Tax Return.

(B) Any Tax attributable to any member of the Kontoor Group that is not required
to be reported on a Tax Return shall be allocated to Kontoor Brands.

 

6



--------------------------------------------------------------------------------

(b) Allocation Conventions.

(i) All Taxes allocated pursuant to Section 3(a) shall be allocated in
accordance with the Closing of the Books Method; provided, however, that if
Applicable Tax Law does not permit a Kontoor Brands Group member to close its
Taxable year on the Distribution Date, the Tax attributable to the operations of
the members of the Kontoor Brands Group for any Pre-Distribution Period shall be
the Tax computed using a hypothetical closing of the books consistent with the
Closing of the Books Method (except to the extent otherwise agreed upon by VF
and Kontoor Brands). Notwithstanding any other provision of this Agreement, any
and all Taxes under Section 951(a) and 951A(a) of the Code attributable to any
member of the Kontoor Brands Group that is included in the gross income of any
member of the VF Group with respect to any period beginning on or after March
31, 2019 (“Kontoor Brands Subpart F Taxes”) shall be allocated to Kontoor Brands
to the extent any member of the Kontoor Brands Group realizes a corresponding
Tax Benefit, determined using a “with and without” methodology. Kontoor Brands
and VF share use reasonable best efforts to minimize any detriment to VF with
respect to such Kontoor Brands Subpart F Taxes.

(ii) Any Tax Item of Kontoor Brands or any member of the Kontoor Brands Group
arising from a transaction engaged in outside the ordinary course of business on
the Distribution Date after the Distribution Time shall be allocable to Kontoor
Brands and any such transaction by or with respect to Kontoor Brands or any
member of the Kontoor Brands Group occurring after the Distribution Time shall
be treated for all Tax purposes (to the extent permitted by Applicable Tax Law)
as occurring at the beginning of the day following the Distribution Date in
accordance with the principles of Treasury Regulations Section 1.1502-76(b)
(assuming no election is made under Treasury Regulations
Section 1.1502-76(b)(2)(ii) (relating to a ratable allocation of a year’s Tax
Items)); provided that the foregoing shall not include any action that is
undertaken pursuant to the Restructuring, the Contribution or the Distribution.

(c) Special Allocation Rules. Notwithstanding any other provision in this
Section 3, the following Taxes shall be allocated as follows:

(i) Taxes Relating to VF Compensatory Equity Interests. Any Tax liability
(including, for the avoidance of doubt, the satisfaction of any withholding Tax
obligation) relating to the issuance, exercise, vesting or settlement of any VF
Compensatory Equity Interest shall be allocated in a manner consistent with
Section 7.

(ii) Distribution Taxes and Tax-Related Losses. Any liability for Distribution
Taxes and Tax-Related Losses resulting from a Kontoor Brands Disqualifying
Action shall be allocated in a manner consistent with Section 11(a)(iii).

(iii) Section 965 Taxes. Any installment payments required to be made pursuant
to the election made by a member of the VF Group or a member of the Kontoor
Brands Group (that was a member of such Kontoor Brands Group prior to the
Distribution Date) under Section 965(h) of the Code, and any adjustments
thereto, shall be allocated to VF.

Section 4. Preparation and Filing of Tax Returns.

(a) VF Group Combined Tax Returns.

(i) VF shall prepare and file, or cause to be prepared and filed, Combined Tax
Returns for which a member of the VF Group is required or, as provided in
Section 4(g)(iv), elects, to file a Combined Tax Return. Each member of any such
Combined Group shall execute and file such consents, elections and other
documents as may be required, appropriate or otherwise requested by VF in
connection with the filing of such Combined Tax Returns.

(ii) To the extent the Combined Tax Return reflects operations of Kontoor Brands
Group for a Taxable period that includes the Distribution Date, VF shall include
in such Combined Tax Return the results of such member of the Kontoor Brands
Group, as the case may be, on the basis of the Closing of the Books Method to
the extent permitted by Applicable Tax Law.

 

7



--------------------------------------------------------------------------------

(b) Straddle Tax Returns. VF shall prepare, or cause to be prepared, all
Straddle Tax Returns. VF shall submit to Kontoor Brands a copy of each Straddle
Tax Return no later than the earlier of June 30, 2020 or two weeks prior to the
date such Straddle Tax Return is required to be filed. Kontoor Brands shall
file, or cause to be filed, any such Straddle Tax Returns required to be filed.

(c) Kontoor Brands Separate Tax Returns. Kontoor Brands shall prepare and file
(or cause to be prepared and filed) all Kontoor Brands Separate Tax Returns that
are not Straddle Tax Returns.

(d) Provision of Information; Timing. Kontoor Brands shall maintain all
necessary information for VF (or any of its Affiliates) to file any Tax Return
that VF is required or permitted to file under this Section 4, and shall provide
to VF all such necessary information in accordance with the VF Group’s past
practice. VF shall maintain all necessary information for Kontoor Brands (or any
of its Affiliates) to file any Tax Return that Kontoor Brands is required or
permitted to file under this Section 4, and shall provide Kontoor Brands with
all such necessary information in accordance with the Kontoor Brands Group’s
past practice. Without limiting the foregoing, the party that files, or causes
to be filed, any Tax Return shall maintain contemporaneous transfer pricing
documentation, in compliance with all applicable laws, with respect to such Tax
Returns.

(e) Review of Kontoor Brands Separate Tax Returns. Other than a Kontoor Brands
Separate Tax Return that relates solely to a Post-Distribution Period, Kontoor
Brands shall submit a draft of any Kontoor Brands Separate Tax Return (other
than a Straddle Tax Return) that is required to be filed after the Distribution
Date to VF. With respect to such Kontoor Brands Separate Tax Returns, Kontoor
Brands (x) shall make such Tax Return available for review as required under
this paragraph sufficiently in advance of the due date for filing of such Tax
Return to provide VF with a meaningful opportunity to analyze and comment on
such Tax Return and (y) shall not file or cause to be filed any Kontoor Brands
Separate Tax Return with respect to a Taxable period ending on or before the
Distribution Date without the consent of VF, which consent shall not be
unreasonably withheld or delayed. The Parties shall work together to resolve any
issues arising out of the review of such Kontoor Brands Separate Tax Returns
pursuant to Section 25.

(f) Review of Combined Tax Returns with Kontoor Brands Tax Liability. If
requested by Kontoor Brands, VF shall submit to Kontoor Brands a draft of the
portions of any Combined Tax Returns that relate solely to any member of the
Kontoor Brands Group and that reflect a Tax liability allocated to Kontoor
Brands pursuant to Section 3(a)(i). VF shall use (x) its commercially reasonable
best efforts to make such portions of a Tax Return available for review as
required under this paragraph sufficiently in advance of the due date for filing
of such Tax Return to provide Kontoor Brands with a meaningful opportunity to
analyze and comment on such portions of such Tax Return and (y) its commercially
reasonable best efforts to have such Tax Return modified before filing, taking
into account the materiality of the Tax liability with respect to such Tax
Return.

(g) Special Rules Relating to the Preparation of Tax Returns.

(i) General Rule. Except as provided in this Section 4(g)(i), Kontoor Brands
shall prepare (or cause to be prepared) any Tax Return, with respect to Taxable
periods (or portions thereof) ending prior to or on the Distribution Date, for
which it is responsible under this Section 4 in accordance with past practices,
accounting methods, elections or conventions (“Past Practices”) used by the
members of the VF Group prior to the Distribution Date with respect to such Tax
Return to the extent permitted by Applicable Law, and to the extent any items,
methods or positions are not covered by Past Practices, as directed by VF in its
sole discretion to the extent permitted by Applicable Law; provided, however, it
shall not be a violation of this Section 4(g)(i) if Kontoor Brands validly
changes its Taxable year to a “52/53” year end under Section 441(f).

(ii) Consistency with Intended Tax Treatment. All Tax Returns that include any
member of the VF Group or any member of the Kontoor Brands Group shall be
prepared in a manner that is consistent with the Intended Tax Treatment.

 

8



--------------------------------------------------------------------------------

(iii) Kontoor Brands Separate Tax Returns. With respect to any Kontoor Brands
Separate Tax Return, Kontoor Brands and the other members of the Kontoor Brands
Group shall include such Tax Items in such Kontoor Brands Separate Tax Return in
a manner that is consistent with Section 4(g)(i).

(iv) Election to File Combined Tax Returns. VF shall have the sole discretion to
file any Combined Tax Return if the filing of such Tax Return is elective under
Applicable Tax Law.

(v) Preparation of Transfer Tax Returns. The Company required under Applicable
Tax Law to file any Tax Returns in respect of Transfer Taxes shall prepare and
file (or cause to be prepared and filed) such Tax Returns. If required by
Applicable Tax Law, VF and Kontoor Brands shall, and shall cause their
respective Affiliates to, cooperate in preparing and filing, and join the
execution of, any such Tax Returns.

(h) Payment of Taxes. VF shall pay (or cause to be paid) to the proper Taxing
Authority the Tax shown as due on any Tax Return for which a member of the VF
Group is responsible for filing under this Section 4, and Kontoor Brands shall
pay (or cause to be paid) to the proper Taxing Authority the Tax shown as due on
any Tax Return for which a member of the Kontoor Brands Group is responsible for
filing under this Section 4. If any member of the VF Group is required to make a
payment to a Taxing Authority for Taxes allocated to Kontoor Brands under
Section 3, Kontoor Brands shall pay the amount of such Taxes to VF in accordance
with Section 11 and Section 12. If any member of the Kontoor Brands Group is
required to make a payment to a Taxing Authority for Taxes allocated to VF under
Section 3, VF shall pay the amount of such Taxes to Kontoor Brands in accordance
with Section 11 and Section 12.

Section 5. Apportionment of Earnings and Profits and Tax Attributes.

(a) Tax Attributes arising in a Pre-Distribution Period will be allocated to
(and the benefits and burdens of such Tax Attributes will inure to) the members
of the VF Group and the members of the Kontoor Brands Group in accordance with
VF’s historical practice (including historical methodologies for making
corporate allocations), the Code, Treasury Regulations, and any applicable
state, local and foreign law, as determined by VF in its sole discretion.

(b) VF shall in good faith, based on information reasonably available to it,
advise Kontoor Brands no later than May 1, 2020 in writing of VF’s estimate of
the portion, if any, of any earnings and profits, previously taxed earnings and
profits (within the meaning of Section 959 of the Code (“PTI”)), Tax Attributes,
tax basis, overall foreign loss or other consolidated, combined or unitary
attribute which VF determines is expected to be allocated or apportioned to the
members of the Kontoor Brands Group under Applicable Tax Law. As soon as
reasonably practicable after the close of the relevant Taxable period in which
the Distribution occurs and in no event later than December 31, 2020, VF shall
advise Kontoor Brands in writing of any adjustments to the previously delivered
estimates of the portion of earnings and profits, Tax Attributes, tax basis,
overall foreign loss or other consolidated, combined or unitary attribute
determined by VF. For the avoidance of doubt, VF shall not be liable to any
member of the Kontoor Brands Group for any failure of any determination under
this Section 5(b) to be accurate under Applicable Tax Law, provided such
determination was made in good faith. All members of the Kontoor Brands Group
shall prepare all Tax Returns in accordance with the written notices provided by
VF to Kontoor Brands pursuant to this Section 5(b).

(c) Except as otherwise provided herein, to the extent that the amount of any
earnings and profits, PTI, Tax Attributes, tax basis, overall foreign loss or
other consolidated, combined or unitary attribute allocated to members of the VF
Group or the Kontoor Brands Group pursuant to Section 5(b) is later reduced or
increased by a Taxing Authority or as a result of a Tax Proceeding, such
reduction or increase shall be allocated to the Company to which such earnings
and profits, Tax Attributes, tax basis, overall foreign loss or other
consolidated, combined or unitary attribute was allocated pursuant to this
Section 5, as determined by VF in good faith.

 

9



--------------------------------------------------------------------------------

Section 6. Utilization of Tax Attributes.

(a) Amended Returns. Any amended Tax Return or claim for a refund with respect
to any member of the Kontoor Brands Group may be made only by the party
responsible for preparing the original Tax Return with respect to such member of
the Kontoor Brands Group pursuant to Section 4.

(b) VF Discretion. Kontoor Brands hereby agrees that VF shall be entitled to
determine in its sole discretion whether to (x) file or to cause to be filed any
claim for a refund or adjustment of Taxes with respect to any Combined Tax
Return in order to claim in any Pre-Distribution Period any Kontoor Brands
Carried Item, (y) make or cause to be made any available elections to waive the
right to claim in any Pre-Distribution Period, with respect to any Combined Tax
Return, any Kontoor Brands Carried Item, and (z) make or cause to be made any
affirmative election to claim in any Pre-Distribution Period any Kontoor Brands
Carried Item. Subject to Section 6(c), Kontoor Brands shall submit a written
request to VF in order to seek VF’s consent with respect to any of the actions
described in this Section 6(b).

(c) Kontoor Brands Carrybacks to Combined Tax Returns.

(i) Each member of the Kontoor Brands Group shall elect, to the extent permitted
by Applicable Tax Law, to forgo the right to carry back any Kontoor Brands
Carried Item from a Post-Distribution Period to a Combined Tax Return.

(ii) If a member of the Kontoor Brands Group determines that it is required by
Applicable Tax Law to carry back any Kontoor Brands Carried Item to a Combined
Tax Return, it shall notify VF in writing of such determination at least 90 days
prior to filing the Tax Return on which such carryback will be reflected. If VF
disagrees with such determination, the parties shall resolve their disagreement
pursuant to the procedures set forth in Section 25.

(iii) For the avoidance of doubt, if a Kontoor Brands Carried Item is carried
back to a Combined Tax Return for any reason, no member of the VF Group shall be
required to make any payment to, or otherwise compensate, any member of the
Kontoor Brands Group in respect of such Kontoor Brands Carried Item.

(d) Carryforwards to Separate Tax Returns. If a portion or all of any Tax
Attribute is allocated to a member of a Combined Group pursuant to Section 5,
and is carried forward or back to a Kontoor Brands Separate Tax Return, any Tax
Benefits arising from such carryforward shall be retained by the Kontoor Brands
Group. If a portion or all of any Tax Attribute is allocated to a member of a
Combined Group pursuant to Section 5, and is carried forward or back to a VF
Separate Tax Return, any Tax Benefits arising from such carryforward or
carryback shall be retained by the VF Group.

Section 7. Deductions and Reporting for Certain Awards.

(a) Deductions. To the extent permitted by Applicable Tax Law, income Tax
deductions with respect to the issuance, exercise, vesting or settlement after
the Distribution Date of any VF Compensatory Equity Interests or Kontoor Brands
Compensatory Equity Interests shall be claimed (A) in the case of an active
officer or employee, solely by the Group that employs such Person at the time of
such issuance, exercise, vesting, or settlement, as applicable; (B) in the case
of a former officer or employee, solely by the Group that was the last to employ
such Person; and (C) in the case of a director or former director (who is not an
officer or employee or former officer or employee of a member of either Group),
(x) solely by the VF Group if such person was, at any time before or after the
Distribution, a director of any member of the VF Group, and (y) in any other
case, solely by the Kontoor Brands Group.

(b) If, notwithstanding clause (a), if it is reasonably likely that the Kontoor
Brands Group will, under Applicable Tax Law, utilize a deduction for a Taxable
period ending after the Distribution Date with respect to (i) the issuance,
exercise, vesting or settlement after the Distribution Date of any VF
Compensatory Equity Interests, or (ii) any liability with respect to
compensation

 

10



--------------------------------------------------------------------------------

required to be paid or satisfied by, or otherwise allocated to, any member of
the VF Group in accordance with any Distribution Document (the “Reimbursable
Payment”), VF shall reduce the amount payable to the relevant member of the
Kontoor Brands Group with respect to the Reimbursable Payment by 27.5% (the
“Reimbursement Adjustment”). The relevant member of the Kontoor Brands Group
shall promptly notify VF of the amount of the overall net reduction in actual
cash Taxes paid by the Kontoor Brands Group (determined on a “with and without”
basis) resulting from the event giving rise to such deduction (and any income in
respect of such event, subject to Section 12(b)), if any, in the year of such
event (the “Deduction Tax Benefit”), and, in the event that the Deduction Tax
Benefit is less than the amount of the Reimbursement Adjustment, VF shall pay an
amount equal to the amount of the Reimbursement Adjustment less the Deduction
Tax Benefit to Kontoor Brands. If a Taxing Authority subsequently reduces or
disallows the use of such a deduction by the Kontoor Brands Group, VF shall
return an amount equal to the overall net increase in Tax liability of the
Kontoor Brands Group owing to the Taxing Authority to the remitting party.

(c) Withholding and Reporting. For any Taxable period (or portion thereof),
except as VF may at any time determine in its reasonable discretion, VF shall
satisfy, or shall cause to be satisfied, all applicable withholding and
reporting responsibilities (including all income, payroll or other Tax reporting
related to income to any current or former employees) with respect to the
issuance, exercise, vesting or settlement of such VF Compensatory Equity
Interests that settle with or with respect to stock of VF. For any Taxable
period (or portion thereof), Kontoor Brands shall satisfy, or shall cause to be
satisfied, all applicable withholding and reporting responsibilities (including
all income, payroll or other Tax reporting related to income to any current or
former employees) with respect to the exercise, vesting or settlement of such
Kontoor Brands Compensatory Equity Interests that settle with or with respect to
stock of Kontoor Brands. VF and Kontoor Brands acknowledge and agree that the
parties shall cooperate with each other and with third-party providers to
effectuate withholding and remittance of Taxes, as well as required Tax
reporting, in a timely manner.

Section 8. Tax Benefits.

(a) VF Tax Benefits. VF shall be entitled to any Tax Benefits (including, in the
case of any refund received, any interest thereon actually received) received by
any member of the VF Group or any member of the Kontoor Brands Group, other than
any Tax Benefits (or any amounts in respect of Tax Benefits) to which Kontoor
Brands is entitled pursuant to Section 8(b). Kontoor Brands shall not be
entitled to any Tax Benefits received by any member of the VF Group or the
Kontoor Brands Group, except as set forth in Section 8(b).

(b) Kontoor Brands Tax Benefits. Kontoor Brands shall be entitled to any Tax
Benefits (including, in the case of any refund received, any interest thereon
actually received) received by any member of the VF Group or any member of the
Kontoor Brands Group after the Distribution Date with respect to any Tax
allocated to a member of the Kontoor Brands Group under this Agreement
(including, for the avoidance of doubt, any amounts allocated to Kontoor Brands
pursuant to Section 3(c)(ii) or Section 3(c)(iii)).

(c) A Company receiving (or realizing) a Tax Benefit to which another Company is
entitled hereunder (a “Tax Benefit Recipient”) shall pay over the amount of such
Tax Benefit (including interest received from the relevant Taxing Authority, but
net of any Taxes imposed with respect to such Tax Benefit and any other
reasonable costs associated therewith) within thirty (30) days of receipt
thereof (or from the due date for payment of any Tax reduced thereby); provided,
however, that the other Company, upon the request of such Tax Benefit Recipient,
shall repay the amount paid to the other Company (plus any penalties, interest
or other charges imposed by the relevant Taxing Authority) in the event that, as
a result of a subsequent Final Determination, a Tax Benefit that gave rise to
such payment is subsequently disallowed.

Section 9. Certain Representations and Covenants.

(a) Representations.

(i) Kontoor Brands and each other member of the Kontoor Brands Group represents
that, other than the transactions described on Schedule B, as of the date
hereof, and covenants that as of the Distribution Date, there is no plan or
intention:

(A) to liquidate Kontoor Brands or to merge or consolidate any member of the
Kontoor Brands Group with any other Person subsequent to the Distribution;

 

11



--------------------------------------------------------------------------------

(B) to sell or otherwise dispose of any material asset of any member of the
Kontoor Brands Group, except in the ordinary course of business;

(C) to take or fail to take any action in a manner that is inconsistent with the
written information and representations furnished by Kontoor Brands to Tax
Advisers in connection with the Tax Representation Letters or Tax Opinions;

(D) to repurchase stock of Kontoor Brands other than in a manner that satisfies
the requirements of Section 4.05(1)(b) of IRS Revenue Procedure 96-30 (as in
effect prior to the amendment of such Revenue Procedure by IRS Revenue Procedure
2003-48) and consistent with any representations made to Tax Advisers in
connection with the Tax Representation Letters;

(E) to take or fail to take any action in a manner that management of Kontoor
Brands knows, or should know, is reasonably likely to contravene, any agreement
with a Taxing Authority entered into prior to the Distribution Date to which any
member of the Kontoor Brands Group or the VF Group is a party; or

(F) to enter into any negotiations, agreements, or arrangements with respect to
transactions or events (including stock issuances, pursuant to the exercise of
options or otherwise, option grants, the adoption of, or authorization of shares
under, a stock option plan, capital contributions, or acquisitions, but not
including the Distribution) that could reasonably be expected to cause the
Distribution to be treated as part of a plan (within the meaning of
Section 355(e) of the Code) pursuant to which one or more Persons acquire
directly or indirectly Kontoor Brands stock representing a 50% or greater
interest within the meaning of Section 355(d)(4) of the Code.

(b) Covenants.

(i) Kontoor Brands shall not, and shall not permit any other member of the
Kontoor Brands Group to, take or fail to take any action that constitutes a
Kontoor Brands Disqualifying Action.

(ii) Kontoor Brands shall not, and shall not permit any other member of the
Kontoor Brands Group to, take or fail to take any action that is inconsistent
with the information and representations furnished by Kontoor Brands to Tax
Advisers in connection with the Tax Representation Letters or Tax Opinions.

(iii) Kontoor Brands shall not, and shall not permit any other member of the
Kontoor Brands Group to, take or fail to take any action in a manner that
management of Kontoor Brands knows, or should know, is reasonably likely to
contravene any agreement with a Taxing Authority entered into prior to the
Distribution Date to which any member of the Kontoor Brands Group or the VF
Group is a party.

(iv) During the two-year period following the Distribution Date:

(A) Kontoor Brands shall (w) maintain its status as a company engaged in the
Active Trade or Business for purposes of Section 355(b)(2) of the Code, (x) not
engage in any transaction that would result in it ceasing to be a company
engaged in the Active Trade or Business for purposes of Section 355(b)(2) of the
Code, (y) cause each other member of the Kontoor Brands Group whose Active Trade
or Business is relied upon for purposes of qualifying the Distribution for the
Intended Tax Treatment to maintain its status as a company engaged in such
Active Trade or Business for purposes of Section 355(b)(2) of the Code and any
such other Applicable Tax Law, and (z) not engage in any transaction or permit
any other member of the Kontoor Brands Group to engage in any transaction that
would result in a member of the Kontoor Brands Group described in clause
(y) hereof ceasing to be a company engaged in the relevant Active Trade or
Business for purposes of Section 355(b)(2) of the Code or such other Applicable
Tax Law, taking into account Section 355(b)(3) of the Code for purposes of each
of clauses (w) through (z) hereof;

(B) Kontoor Brands shall not take or fail to take any action that would result
in the Wrangler Reorganization failing to satisfy the “continuity of business
enterprise” requirement within the meaning

 

12



--------------------------------------------------------------------------------

of Treasury Regulation 1.368-1(d)(1) for purposes of qualifying the Wrangler
Reorganization as a reorganization described in Section 368(a);

(C) Kontoor Brands shall not repurchase stock of Kontoor Brands in a manner
contrary to the requirements of Section 4.05(1)(b) of IRS Revenue Procedure
96-30 (as in effect prior to the amendment of such Revenue Procedure by IRS
Revenue Procedure 2003-48) or inconsistent with any representations made by
Kontoor Brands to Tax Advisers in connection with the Tax Representation
Letters;

(D) Kontoor Brands shall not, and shall not agree to, merge, consolidate or
amalgamate with any other Person;

(E) Kontoor Brands shall not, and shall not permit any other member of the
Kontoor Brands Group to, or to agree to, sell or otherwise issue to any Person,
any Equity Interests of Kontoor Brands or of any other member of the Kontoor
Brands Group; provided, however, that Kontoor Brands may issue Equity Interests
to the extent such issuances satisfy Safe Harbor VIII (relating to acquisitions
in connection with a person’s performance of services) or Safe Harbor IX
(relating to acquisitions by a retirement plan of an employer) of Treasury
Regulations Section 1.355-7(d);

(F) Kontoor Brands shall not, and shall not permit any other member of the
Kontoor Brands Group to (I) solicit any Person to make a tender offer for, or
otherwise acquire or sell, the Equity Interests of Kontoor Brands,
(II) participate in or support any unsolicited tender offer for, or other
acquisition, issuance or disposition of, the Equity Interests of Kontoor Brands
or (III) approve or otherwise permit any proposed business combination or any
transaction which, in the case of clauses (I) or (II), individually or in the
aggregate, together with any transaction occurring within the four-year period
beginning on the date which is two years before the Distribution Date and any
other transaction which is part of a plan or series of related transactions
(within the meaning of Section 355(e) of the Code) that includes the
Distribution, could result in one or more Persons acquiring (except for
acquisitions that otherwise satisfy Safe Harbor VIII (relating to acquisitions
in connection with a person’s performance of services) or Safe Harbor IX
(relating to acquisitions by a retirement plan of an employer) of Treasury
Regulation Section 1.355-7(d)) directly or indirectly stock representing a 40%
or greater interest, by vote or value, in Kontoor Brands (or any successor
thereto) (any such transaction, a “Proposed Acquisition Transaction”); provided
further that any clarification of, or change in, the statute or regulations
promulgated under Section 355(e) of the Code shall be incorporated in the
restrictions in this clause (iv) and the interpretation thereof;

(G) if any member of the Kontoor Brands Group proposes to enter into any
transaction or series of transactions that is not a Proposed Acquisition
Transaction but would be a Proposed Acquisition Transaction if the percentage
reflected in the definition of Proposed Acquisition Transaction were 25% instead
of 40% (a “Section 9(b)(iv)(F) Acquisition Transaction”) or, to the extent
Kontoor Brands has the right to prohibit any Section 9(b)(iv)(F) Acquisition
Transaction, proposes to permit any Section 9(b)(iv)(F) Acquisition Transaction
to occur, in each case, Kontoor Brands shall provide VF, no later than 10
Business Days following the signing of any written agreement with respect to the
Section 9(b)(iv)(F) Acquisition Transaction, a written description of such
transaction (including the type and amount of Equity Interests of Kontoor Brands
to be issued in such transaction) and a certificate of the board of directors of
Kontoor Brands to the effect that the Section 9(b)(iv)(F) Acquisition
Transaction is not a Proposed Acquisition Transaction; and

(H) Kontoor Brands shall not, and shall not permit any other member of the
Kontoor Brands Group to, amend its certificate of incorporation (or other
organizational documents), or take any other action, whether through a
stockholder vote or otherwise, affecting the voting rights of the Equity
Interests of Kontoor Brands (including, without limitation, through the
conversion of one class of Equity Interests of Kontoor Brands into another class
of Equity Interests of Kontoor Brands).

 

13



--------------------------------------------------------------------------------

(v) Kontoor Brands shall not take or fail to take, or permit any other member of
the Kontoor Brands Group to take or fail to take, any action which prevents or
could reasonably be expected to result in Tax treatment that is inconsistent
with the Intended Tax Treatment.

(c) Kontoor Brands Covenants Exceptions. Notwithstanding the provisions of
Section 9(b), Kontoor Brands and the other members of the Kontoor Brands Group
may take any action that would reasonably be expected to be inconsistent with
the covenants contained in Section 9(b), if either: (i) Kontoor Brands notifies
VF of its proposal to take such action and Kontoor Brands and VF obtain a ruling
from the IRS to the effect that such action will not affect the Intended Tax
Treatment, provided that Kontoor Brands agrees in writing to bear any expenses
associated with obtaining such a ruling and, provided further that the Kontoor
Brands Group shall not be relieved of any liability under Section 11(a) of this
Agreement by reason of seeking or having obtained such a ruling; or (ii) Kontoor
Brands notifies VF of its proposal to take such action and obtains an
unqualified opinion of counsel (A) from a Tax advisor recognized as an expert in
federal income Tax matters and acceptable to VF in its sole discretion, (B) on
which VF may rely and (C) to the effect that such action “will” not affect the
Intended Tax Treatment, provided that the Kontoor Brands Group shall not be
relieved of any liability under Section 11(a) of this Agreement by reason of
having obtained such an opinion.

Section 10. Tax Receivables Arrangements.

(a) Section 336(e) Election. Pursuant to Treasury Regulations Sections
1.336-2(h)(1)(i) and 1.336-2(j), VF and Kontoor Brands agree that VF may make a
timely protective election under Section 336(e) of the Code and the Treasury
Regulations issued thereunder and under any comparable provisions of state,
local or non-U.S. law for each member of the Kontoor Brands Group that is a
domestic corporation for U.S. federal income Tax purposes with respect to the
Distribution (a “Section 336(e) Election”). It is intended that a Section 336(e)
Election will have no effect unless the Distribution is a “qualified stock
disposition,” as defined in Treasury Regulations Section 1.336(e)-1(b)(6), by
reason of the application of Treasury Regulations Section 1.336-1(b)(5)(i)(B) or
Treasury Regulations Section 1.336-1(b)(5)(ii), or under any comparable
provisions of state, local or non-U.S. law in any other jurisdiction.

(b) VF TRA. If any Specified Event results in the imposition of a liability on
the part of a member of the VF Group for Taxes (including (x) as a result of any
Tax consequence not otherwise taken into account in Schedule A with respect to
such Internal Specified Transactions and (y) Taxes attributable to the
Section 336(e) Election) that are not allocated to Kontoor Brands pursuant to
Section 3, (i) VF shall be entitled to periodic payments from Kontoor Brands
equal to the product of (x) 85% of the Tax Attributes arising from such
Specified Event and (y) the percentage of Taxes arising from such Specified
Event that are not allocated to Kontoor Brands pursuant to Section 3, and
(ii) the Parties shall negotiate in good faith the terms of a tax receivable
agreement to govern the calculation of such payments; provided that any such tax
savings in clause (i) shall be determined using a “with and without” methodology
(treating any Tax Attribute arising from any Specified Event as the last items
claimed for any Taxable year, including after the utilization of any
carryforwards). Notwithstanding the foregoing, VF may, at its sole discretion,
waive its right to receive any and all payments pursuant to this Section 10(b).

Section 11. Indemnities.

(a) Kontoor Brands Indemnity to VF. Subject to the limitations set forth in
Section 11(c), except in the case of any liabilities described in Section 11(b),
Kontoor Brands and each other member of the Kontoor Brands Group shall jointly
and severally indemnify VF and the other members of the VF Group against, and
hold them harmless, without duplication, from:

(i) any Tax liability allocated to Kontoor Brands pursuant to Section 3;

(ii) any Tax liability and Tax-Related Losses attributable to a breach, after
the Distribution Time, by Kontoor Brands or any other member of the Kontoor
Brands Group of any representation, covenant or provision contained in this
Agreement;

 

14



--------------------------------------------------------------------------------

(iii) any Distribution Taxes and Tax-Related Losses attributable to a Kontoor
Brands Disqualifying Action (including, for the avoidance of doubt, any Taxes
and Tax-Related Losses resulting from any action for which the conditions set
forth in Section 9(c) are satisfied); and

(iv) all liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorneys’ fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(i), (ii) or (iii), including those incurred in the contest in good faith in
appropriate proceedings relating to the imposition, assessment or assertion of
any such Tax, liability or damage.

(b) VF Indemnity to Kontoor Brands. Subject to the limitations set forth in
Section 11(c), except in the case of any liabilities described in Section 11(a),
VF and each other member of the VF Group will jointly and severally indemnify
Kontoor Brands and the other members of the Kontoor Brands Group against, and
hold them harmless, without duplication, from:

(i) any Tax liability allocated to VF pursuant to Section 3;

(ii) any Taxes imposed on any member of the Kontoor Brands Group under Treasury
Regulations Section 1.1502-6 (or similar or analogous provision of state, local
or foreign law) solely as a result of any such member being or having been a
member of a Combined Group; and

(iii) all liabilities, costs, expenses (including, without limitation,
reasonable expenses of investigation and attorneys’ fees and expenses), losses,
damages, assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(i) or (ii), including those incurred in the contest in good faith in
appropriate proceedings relating to the imposition, assessment or assertion of
any such Tax, liability or damage.

(c) Minimum Limit on Claims. An Indemnifying Party shall not be required to
provide indemnification under this Section 11 to an Indemnified Party for any
indemnity claim unless and until (i) the amount of such indemnity claim or group
of related claims exceeds $250,000 and (ii) the aggregate amount of all
indemnity claims for which it would, in the absence of this provision, be liable
pursuant to this Section 11 exceeds $2,500,000, in which event the Indemnifying
Party shall be required to provide indemnification for all such indemnity claims
from the first dollar. For purposes of this Section 11, the term “Indemnifying
Party” means (i) collectively, the members of the Kontoor Brands Group, in the
event any member of the VF Group is entitled to indemnity under Section 11(a)
and (ii) collectively, the members of the VF Group, in the event that any member
of the Kontoor Brands Group is entitled to indemnity under Section 11(b). For
purposes of this Section 11, the term “Indemnified Party” means (x) the relevant
member of the VF Group in the event any member of the VF Group is entitled to
indemnity under Section 11(a) and (y) the relevant member of the Kontoor Brands
Group in the event any member of the Kontoor Brands Group is entitled to
indemnity under Section 11(b).

(d) Discharge of Indemnity. Kontoor Brands, VF and the members of their
respective Groups shall discharge their obligations under Section 11(a) or
Section 11(a)(iv) hereof, respectively, by paying the relevant amount in
accordance with Section 12, within 30 Business Days of demand therefor or, to
the extent such amount is required to be paid to a Taxing Authority prior to the
expiration of such 30 Business Days, at least 10 Business Days prior to the date
by which the demanding party is required to pay the related Tax liability. Any
such demand shall include a statement showing the amount due under Section 11(a)
or Section 11(a)(iv), as the case may be. Notwithstanding the foregoing, if any
member of the Kontoor Brands Group or any member of the VF Group disputes in
good faith the fact or the amount of its obligation under Section 11(a) or
Section 11(b), then no payment of the amount in dispute shall be required until
any such good faith dispute is resolved in accordance with Section 25 hereof;
provided, however, that any amount not paid within 30 Business Days of demand
therefor shall bear interest as provided in Section 12.

(e) Tax Benefits. If an indemnification obligation of any Indemnifying Party
under this Section 11 arises in respect of an adjustment that makes allowable to
an Indemnitee any Tax Benefit which would not, but for such

 

15



--------------------------------------------------------------------------------

adjustment, be allowable, then any such indemnification obligation shall be an
amount equal to (i) the amount otherwise due but for this Section 11(e), minus
(ii) the reduction in actual cash Taxes payable by the Indemnitee in the Taxable
year such indemnification obligation arises and the two Taxable years following
such year, determined on a “with and without” basis.

Section 12. Payments.

(a) Timing. All payments to be made under this Agreement (excluding, for the
avoidance of doubt, any payments to a Taxing Authority described herein) shall
be made in immediately available funds. Except as otherwise provided, all such
payments will be due 30 Business Days after the receipt of notice of such
payment or, where no notice is required, 30 Business Days after the fixing of
liability or the resolution of a dispute (the “Due Date”). Payments shall be
deemed made when received. Any payment that is not made on or before the Due
Date shall bear interest at the rate equal to the “prime” rate as published on
such Due Date in the Wall Street Journal, Eastern Edition, for the period from
and including the date immediately following the Due Date through and including
the date of payment. With respect to any payment required to be made under this
Agreement, VF has the right to designate, by written notice to Kontoor Brands,
which member of the VF Group will make or receive such payment.

(b) Treatment of Payments. To the extent permitted by Applicable Tax Law, any
payment made by VF or any member of the VF Group to Kontoor Brands or any member
of the Kontoor Brands Group, or by Kontoor Brands or any member of the Kontoor
Brands Group to VF or any member of the VF Group, pursuant to this Agreement,
the Separation Agreement or any other Distribution Document that relates to
Taxable periods (or portions thereof) ending on or before the Distribution Date
shall be treated by the parties hereto for all Tax purposes as a distribution by
Kontoor Brands to VF, or a capital contribution from VF to Kontoor Brands, as
the case may be; provided, however, that any payment made pursuant to
Section 2.03(c) of the Separation Agreement shall instead be treated as if the
party required to make a payment of received amounts had received such amounts
as agent for the other party; provided further that any payment made pursuant to
Section 3 of the Transition Services Agreement shall instead be treated as a
payment for services. In the event that a Taxing Authority asserts that a
party’s treatment of a payment described in this Section 12(b) should be other
than as required herein, such party shall use its reasonable best efforts to
contest such assertion in a manner consistent with Section 15 of this Agreement.

(c) No Duplicative Payment. It is intended that the provisions of this Agreement
shall not result in a duplicative payment of any amount required to be paid
under the Separation Agreement or any other Distribution Document, and this
Agreement shall be construed accordingly.

Section 13. Guarantees. VF and Kontoor Brands, as the case may be, each hereby
guarantees and agrees to otherwise perform the obligations of each other member
of the VF Group or the Kontoor Brands Group, respectively, under this Agreement.

Section 14. Communication and Cooperation.

(a) Consult and Cooperate. VF and Kontoor Brands shall consult and cooperate
(and shall cause each other member of their respective Groups to consult and
cooperate) fully at such time and to the extent reasonably requested by the
other party in connection with all matters subject to this Agreement. Such
cooperation shall include, without limitation:

(i) the retention, and provision on reasonable request, of any and all
information including all books, records, documentation or other information
pertaining to Tax matters relating to the Kontoor Brands Group (or, in the case
of any Tax Return of the VF Group, the portion of such return that relates to
Taxes for which the Kontoor Brands Group may be liable pursuant to this
Agreement), any necessary explanations of information, and access to personnel,
until one year after the expiration of the applicable statute of limitation
(giving effect to any extension, waiver or mitigation thereof);

 

16



--------------------------------------------------------------------------------

(ii) the execution of any document that may be necessary (including to give
effect to Section 15) or helpful in connection with any required Tax Return or
in connection with any audit, proceeding, suit or action; and

(iii) the use of the parties’ commercially reasonable efforts to obtain any
documentation from a Governmental Authority or a third party that may be
necessary or helpful in connection with the foregoing.

(b) Provide Information. Except as set forth in Section 15, VF and Kontoor
Brands shall keep each other reasonably informed with respect to any material
development relating to the matters subject to this Agreement.

(c) Tax Attribute Matters. VF and Kontoor Brands shall promptly advise each
other with respect to any proposed Tax adjustments that are the subject of an
audit or investigation, or are the subject of any proceeding or litigation, and
that may affect any Tax liability or any Tax Attribute (including, but not
limited to, basis in an asset or the amount of earnings and profits) of any
member of the Kontoor Brands Group or any member of the VF Group, respectively.

(d) Confidentiality and Privileged Information. Any information or documents
provided under this Agreement shall be kept confidential by the party receiving
the information or documents, except as may otherwise be necessary in connection
with the filing of required Tax Returns or in connection with any audit,
proceeding, suit or action. Without limiting the foregoing (and notwithstanding
any other provision of this Agreement or any other agreement), (i) no member of
the VF Group or Kontoor Brands Group, respectively, shall be required to provide
any member of the Kontoor Brands Group or VF Group, respectively, or any other
Person access to or copies of any information or procedures other than
information or procedures that relate solely to Kontoor Brands, the business or
assets of any member of the Kontoor Brands Group, or matters for which Kontoor
Brands or VF Group, respectively, has an obligation to indemnify under this
Agreement, and (ii) in no event shall any member of the VF Group or the Kontoor
Brands Group, respectively, be required to provide any member of the Kontoor
Brands Group or VF Group, respectively, or any other Person access to or copies
of any information if such action could reasonably be expected to result in the
waiver of any privilege. Notwithstanding the foregoing, in the event that VF or
Kontoor Brands, respectively, determines that the provision of any information
to any member of the Kontoor Brands Group or VF Group, respectively, could be
commercially detrimental or violate any law or agreement to which VF or Kontoor
Brands, respectively, is bound, VF or Kontoor Brands, respectively, shall not be
required to comply with the foregoing terms of this Section 14(d) except to the
extent that it is able, using commercially reasonable efforts, to do so while
avoiding such harm or consequence (and shall promptly provide notice to VF or
Kontoor Brands, to the extent such access to or copies of any information is
provided to a Person other than a member of the VF Group or Kontoor Brands Group
(as applicable)).

Section 15. Audits and Contest.

(a) Notice. Each of VF or Kontoor Brands shall promptly notify the other in
writing upon the receipt of any notice of Tax Proceeding from the relevant
Taxing Authority that may affect the liability of any member of the Kontoor
Brands Group or the VF Group, respectively, for Taxes under Applicable Law or
this Agreement; provided, that a party’s right to indemnification under this
Agreement shall not be limited in any way by a failure to so notify, except to
the extent that the Indemnifying Party is prejudiced by such failure.

(b) VF Control. Notwithstanding anything in this Agreement to the contrary but
subject to Section 15(d), VF shall have the right to control all matters
relating to any VF Separate Tax Return and any Tax Return, or any Tax
Proceeding, with respect to any Tax matters of a Combined Group or any member of
a Combined Group (as such). VF shall have absolute discretion with respect to
any decisions to be made, or the nature of any action to be taken, with respect
to any Tax matter described in the preceding sentence; provided, however, that
to the extent that any Tax Proceeding relating to such a Tax matter is
reasonably likely to give rise to an indemnity obligation of Kontoor Brands
under Section 11 hereof, (i) VF shall keep Kontoor Brands informed of all
material

 

17



--------------------------------------------------------------------------------

developments and events relating to any such Tax Proceeding described in this
proviso and (ii) at its own cost and expense, Kontoor Brands shall have the
right to participate in (but not to control) the defense of any such Tax
Proceeding.

(c) Kontoor Brands Assumption of Control; Non-Distribution Taxes. If VF
determines that the resolution of any matter pursuant to a Tax Proceeding (other
than a Tax Proceeding relating to Distribution Taxes) is reasonably likely to
have an adverse effect on the Kontoor Brands Group with respect to any
Post-Distribution Period, VF, in its sole discretion, may permit Kontoor Brands
to elect to assume control over disposition of such matter at Kontoor Brands’
sole cost and expense; provided, however, that if Kontoor Brands so elects, it
will (i) be responsible for the payment of any liability arising from the
disposition of such matter notwithstanding any other provision of this Agreement
to the contrary and (ii) indemnify the VF Group for any increase in a liability
and any reduction of a Tax asset of the VF Group arising from such matter.

(d) Kontoor Brands Participation; Distribution Taxes. VF shall have the right to
control any Tax Proceeding relating to Distribution Taxes, provided that VF
shall keep Kontoor Brands fully informed of all material developments and shall
permit Kontoor Brands a reasonable opportunity to participate in the defense of
the matter.

Section 16. Notices. Any notice, instruction, direction or demand under the
terms of this Agreement required to be in writing shall be duly given upon
delivery, if delivered by hand, facsimile transmission, email transmission, or
mail, to the following addresses:

if to VF or the VF Group, to:

VF Corporation

105 Corporate Center Blvd.

Greensboro, North Carolina 27408

Attention: Douglas Hassman

Email: [—]

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention:  Neil Barr

Email:        neil.barr@davispolk.com

if to Kontoor Brands or the Kontoor Brands Group, to:

Kontoor Brands

400 N. Elm Street,

Greensboro, North Carolina 27401

Attention:  Luke Medlin

Email:        [—]

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

Section 17. Costs and Expenses. The party that prepares any Tax Return shall
bear the costs and expenses incurred in the preparation of such Tax Return.
Except as expressly set forth in this Agreement or the Separation Agreement, (i)
each party shall bear the costs and expenses incurred pursuant to this Agreement
to the extent the

 

18



--------------------------------------------------------------------------------

costs and expenses are directly allocable to a liability or obligation allocated
to such party and (ii) to the extent a cost or expense is not directly allocable
to a liability or obligation, it shall be borne by the party incurring such cost
or expense. For purposes of this Agreement, costs and expenses shall include,
but not be limited to, reasonable attorneys’ fees, accountants’ fees and other
related professional fees and disbursements.

Section 18. Effectiveness; Termination and Survival. Except as expressly set
forth in this Agreement, as between VF and Kontoor Brands, this Agreement shall
become effective upon the consummation of the Distribution. All rights and
obligations arising hereunder shall survive until they are fully effectuated or
performed; provided that, notwithstanding anything in this Agreement to the
contrary, this Agreement shall remain in effect and its provisions shall survive
for one year after the full period of all applicable statutes of limitation
(giving effect to any extension, waiver or mitigation thereof) and, with respect
to any claim hereunder initiated prior to the end of such period, until such
claim has been satisfied or otherwise resolved. This agreement shall terminate
without any further action at any time before the Distribution upon termination
of the Separation Agreement.

Section 19. Specific Performance. Each party to this Agreement acknowledges and
agrees that damages for a breach or threatened breach of any of the provisions
of this Agreement would be inadequate and irreparable harm would occur. In
recognition of this fact, each party agrees that, if there is a breach or
threatened breach, in addition to any damages, the other nonbreaching party to
this Agreement, without posting any bond, shall be entitled to seek and obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction, attachment, or any other equitable
remedy which may then be available to obligate the breaching party (i) to
perform its obligations under this Agreement or (ii) if the breaching party is
unable, for whatever reason, to perform those obligations, to take any other
actions as are necessary, advisable or appropriate to give the other party to
this Agreement the economic effect which comes as close as possible to the
performance of those obligations (including transferring, or granting liens on,
the assets of the breaching party to secure the performance by the breaching
party of those obligations).

Section 20. Construction. In this Agreement, unless the context clearly
indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(c) except as otherwise clearly indicated, reference to any gender includes the
other gender;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) reference to any Article, Section, Exhibit or Schedule means such Article or
Section of, or such Exhibit or Schedule to, this Agreement, as the case may be,
and references in any Section or definition to any clause means such clause of
such Section or definition;

(f) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

(g) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(h) reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

 

19



--------------------------------------------------------------------------------

(i) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to and including” and “through” means “through and
including”;

(j) the titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement;

(k) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States; and

(l) any capitalized term used in an Exhibit or Schedule but not otherwise
defined therein shall have the meaning set forth in this Agreement.

Section 21. Entire Agreement; Amendments and Waivers.

(a) Entire Agreement.

(i) This Agreement and the other Distribution Documents constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings and negotiations,
both written and oral, between the parties with respect to the subject matter
hereof and thereof. No representation, inducement, promise, understanding,
condition or warranty not set forth herein or in the other Distribution
Documents has been made or relied upon by any party hereto or any member of
their Group with respect to the transactions contemplated by the Distribution
Documents. This Agreement is an “Ancillary Agreement” as such term is defined in
the Separation Agreement and shall be interpreted in accordance with the terms
of the Separation Agreement in all respects, provided that in the event of any
conflict or inconsistency between the terms of this Agreement and the terms of
the Separation Agreement, the terms of this Agreement shall control in all
respects.

(ii) THE PARTIES ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION, WARRANTY,
PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN MADE OR
RELIED UPON BY ANY PARTY OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND IN THE OTHER DISTRIBUTION DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE
DISCLAIMER SET FORTH IN THE PRECEDING SENTENCE, NEITHER VF NOR ANY OF ITS
AFFILIATES HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR
WARRANTIES IN ANY PRESENTATION OR WRITTEN INFORMATION RELATING TO THE JEANSWEAR
BUSINESS GIVEN OR TO BE GIVEN IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS
OR IN ANY FILING MADE OR TO BE MADE BY OR ON BEHALF OF VF OR ANY OF ITS
AFFILIATES WITH ANY GOVERNMENTAL AUTHORITY, AND NO STATEMENT MADE IN ANY SUCH
PRESENTATION OR WRITTEN MATERIALS, MADE IN ANY SUCH FILING OR CONTAINED IN ANY
SUCH OTHER INFORMATION SHALL BE DEEMED A REPRESENTATION OR WARRANTY HEREUNDER OR
OTHERWISE. KONTOOR BRANDS ACKNOWLEDGES THAT VF HAS INFORMED IT THAT NO PERSON
HAS BEEN AUTHORIZED BY VF OR ANY OF ITS AFFILIATES TO MAKE ANY REPRESENTATION OR
WARRANTY IN RESPECT OF THE JEANSWEAR BUSINESS OR IN CONNECTION WITH THE
CONTEMPLATED TRANSACTIONS, UNLESS IN WRITING AND CONTAINED IN THIS AGREEMENT OR
IN ANY OF THE OTHER DISTRIBUTION DOCUMENTS TO WHICH THEY ARE A PARTY.

(b) Amendments and Waivers.

(i) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by VF and Kontoor Brands, or in the case of a waiver, by the party
against whom the waiver is to be effective.

(ii) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise

 

20



--------------------------------------------------------------------------------

thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Applicable Law.

Section 22. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such state.

Section 23. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or in any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from the transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
outside of the jurisdiction of any such court. Without limiting the foregoing,
each party agrees that service of process on such party as provided in
Section 16 shall be deemed effective service of process on such party.

Section 24. WAVIER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 25. Dispute Resolution. In the event of any dispute relating to this
Agreement, the parties shall work together in good faith to resolve such dispute
within thirty (30) days. In the event that such dispute is not resolved, upon
written notice by a party after such thirty (30)-day period, the matter shall be
referred to a U.S. Tax counsel or other Tax advisor of recognized national
standing (the “Tax Arbiter”) that will be jointly chosen by the VF and Kontoor
Brands; provided, however, that, if the VF and Kontoor Brands do not agree on
the selection of the Tax Arbiter after five (5) days of good faith negotiation,
the Tax Arbiter shall consist of a panel of three U.S. Tax counsel or other Tax
advisor of recognized national standing with one member chosen by the VF, one
member chosen by Kontoor Brands, and a third member chosen by mutual agreement
of the other members within the following ten (10)-day period. Each decision of
a panel Tax Arbiter shall be made by majority vote of the members. The Tax
Arbiter may, in its discretion, obtain the services of any third party necessary
to assist it in resolving the dispute. The Tax Arbiter shall furnish written
notice to the parties to the dispute of its resolution of the dispute as soon as
practicable, but in any event no later than ninety (90) days after acceptance of
the matter for resolution. Any such resolution by the Tax Arbiter shall be
binding on the parties, and the parties shall take, or cause to be taken, any
action necessary to implement such resolution. All fees and expenses of the Tax
Arbiter shall be shared equally by the parties to the dispute.

Section 26. Counterparts; Effectiveness; Third-Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). Except for Section 14(d) and the
indemnification and release provisions of Section 11, neither this Agreement nor
any provision hereof is intended to confer any rights, benefits, remedies,
obligations, or liabilities hereunder upon any Person other than the parties
hereto and their respective successors and permitted assigns.

 

21



--------------------------------------------------------------------------------

Section 27. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other party hereto. If any party or any of
its successors or permitted assigns (i) shall consolidate with or merge into any
other Person and shall not be the continuing or surviving corporation or entity
of such consolidation or merger or (ii) shall transfer all or substantially all
of its properties and assets to any Person, then, and in each such case, proper
provisions shall be made so that the successors and assigns of such party shall
assume all of the obligations of such party under the Distribution Documents.

Section 28. Change in Tax Law. Any reference to a provision of the Code,
Treasury Regulations or any other Applicable Tax Law shall include a reference
to any applicable successor provision of the Code, Treasury Regulations or other
Applicable Tax Law.

Section 29. Performance. Each party shall cause to be performed all actions,
agreements and obligations set forth herein to be performed by any member of
such party’s Group.

[SIGNATURE PAGE FOLLOWS]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above.

 

VF on its own behalf and on behalf of the
members of the VF Group By:  

/s/ Joe Alkire

  Name: Joe Alkire   Title: Vice President, Corporate Development,
          Treasury, Investor Relations

 

Kontoor Brands on its own behalf and on behalf
of the members of the Kontoor Brands Group By:  

/s/ Rustin E Welton

  Name: Rustin E Welton   Title:   VP & CFO

 

23